Case 4:20-cv-00110-MW-MAF Document 9-8 Filed 04/06/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

 

INDEPENDENT PARTY OF
FLORIDA and PARTY FOR
SOCIALISM AND LIBERATION,

Plaintiffs,

Vv. Case No. 4:20-cv-00110-MW-CAS

LAUREL M. LEE, Florida
Secretary of State, in her official
capacity,

Defendant.

Nome mee me me me ee ee ee ee

 

DECLARATION OF BRYAN ELLIS

I, Bryan Ellis, hereby declare that:

1. My name is Bryan Ellis. I make this declaration based on my own
personal knowledge. I am competent to testify to the matters stated
herein.

2. Lreside in Sarasota, Florida.

3. [am the Chairman of The Party for Socialism and Liberation.
Case 4:20-cv-00110-MW-MAF Document 9-8 Filed 04/06/20 Page 2 of 3

4. In 2016, The Party for Socialism and Liberation was not allowed
to certify candidates for President or Vice President as they had in prior
elections.

5. | believe The Party for Socialism and Liberation received a letter
similar to the letter attached as Exhibit B to the Declaration of Richard
Winger in 2016.

6. The Party for Socialism and Liberation was unable to appeal the
Secretary of State’s decision to preclude the party’s candidate for
President and Vice President before the ballots were completed.

7. The Party for Socialism and Liberation has been active in Florida
since 2008 and nominated candidates for president in every election
since then, except 2016 when we were denied access to the ballot.

8. The Party for Socialism and Liberation cannot afford to spend the
money or time necessary to perform a signature gathering campaign
that satisfies 137,000 signatures. If the signature requirement is
enforced, there will be no candidate for The Party for Socialism and

Liberation on the 2020 presidential ballot
Case 4:20-cv-00110-MW-MAF Document 9-8 Filed 04/06/20 Page 3 of 3

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury the
foregoing is true and correct to the best of my information, knowledge

and belief.

Dated: March 30, 2020.

  

 

Bryan Ellis
